Citation Nr: 0805760	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for voiding dysfunction, residuals of shell fragment 
wound to penis.

2.  Entitlement to an effective date of February 20, 1975 for 
a grant of service connection for major depression and 
anxiety associated with penis scar due to shell fragment 
wound, and to an initial evaluation in excess of 30 percent 
prior to November 30, 1976, and to an evaluation in excess of 
50 percent prior to September 22, 1981, and to an evaluation 
in excess of 70 percent prior to November 19, 1981 and to an 
initial total schedular evaluation prior to May 23, 1989..    


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from October 1953 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and May 2005 rating 
decisions of the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a February 2003 rating decision, the RO granted service 
connection for major depression with anxiety, effective 
November 30, 1976.  The RO assigned an initial 30 percent 
rating, a 50 percent rating, effective September 22, 1981, a 
70 percent rating, effective November 19, 1981, and a 100 
percent rating, effective May 23, 1989.  Following review of 
the entire record, the multiple Board decisions, and the 
contentions of record, the Board finds that the issues on 
appeal are more accurately stated as set forth on the title 
page of this decision.  

The veteran filed a notice of disagreement as to the 1976 
effective date assigned for the grant of service connection 
for major depression with anxiety granted in the February 
2003 decision, and asserted that he was entitled to a 100 
percent evaluation as of February 20, 1975.  Later statements 
clarify that the veteran is seeking a total disability 
evaluation on an extraschedular basis, as due to individual 
unemployability (TDIU), if a total schedular evaluation is 
not granted.  Because veteran's evaluations for his service-
connected disabilities did not met the schedular criteria for 
consideration of an award of TDIU until the Board's decisions 
were granted, the veteran's claim for TDIU, effective 
February 20, 1975, is timely.  However, as the decision below 
is favorable to the veteran, and represents a greater benefit 
than TDIU, the claim for TDIU is moot, and no further action 
with regard to such a claim is required.    

During development required pursuant to an October 2003 Board 
Remand of the veteran's claim for an increased evaluation for 
residuals of a shell fragment wound of the penis, the RO, in 
May 2005 rating decision, granted a separate compensable 
rating for voiding dysfunction, residuals of shell fragment 
wound to penis, and assigned a 30 percent rating, effective 
November 30, 1976.  The veteran appealed, asserting that a 
higher initial rating is warranted.  


FINDINGS OF FACT

1.  Voiding dysfunction is not manifested by the wearing of 
absorbent materials or other appliance, voiding interval less 
than one hour during the day, or awakening to void five or 
more times per day.  

2.  Clear and unmistakable error was found in a December 1979 
Board decision denying service connection for a nervous 
disorder originating from a claim received by VA on February 
20, 1975.   

3.  From the date of claim, February 20, 1975, the veteran's 
major depression and anxiety was manifested by symptomatology 
that resulted in a demonstrated inability to obtain or retain 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for voiding dysfunction, residuals of shell fragment 
wound to penis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7511, 
7518 (2007); 38 C.F.R. § 4.115a, Diagnostic Codes 7511, 7518 
(prior to February 17, 1994); 38 C.F.R. § 4.115a, Diagnostic 
Codes 7511, 7518 (1975).

2.  The criteria for an earlier effective date of February 
20, 1975, for the award of service connection for a 100 
percent rating for major depression with anxiety have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  

3.  The criteria for a total, 100 percent, schedular 
evaluation for major depression with anxiety have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic 
Codes 9405, 9434 (2007); 38 C.F.R. §§ 4.16, 4.130, 4.132, 
Diagnostic Codes 9400, 9434 (as in effect prior to November 
7, 1996).; 38 C.F.R. §§ 4.16, 4.130, 4.132, Diagnostic Codes 
9400, 9406 (as in effect prior to March 7, 1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The veteran's increased initial disability rating for voiding 
dysfunction, residuals of shell fragment wound to penis 
arises from his disagreements with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, in Hartman, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  In 
letters dated July 2005 and June 2006, VA provided the 
veteran with notice regarding disability ratings and 
effective dates.  See Dunlap, 21 Vet. App. 112 (2007).  Thus, 
VA's duty to notify has been satisfied. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).


Law and Regulations applicable to Claims for Increased 
Initial Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service- 
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In 
the latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of initial ratings, the 
VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  See also 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007)

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

I.  Voiding Dysfunction, Residuals of Shell Fragment Wound to 
Penis

By way of history, service medical records showed that the 
veteran incurred a shrapnel wound to his genitalia during a 
combat training exercise.  He was hospitalized at which time 
he had surgical extraction of shrapnel.  Residual problems 
included penis scars, impotence, and urethral stricture 
disease.  

As noted above, in a May 2005 rating decision, the RO granted 
service connection for voiding dysfunction, residuals of 
shell fragment wound to penis, and assigned an initial 30 
percent evaluation, effective February 20, 1975.  The veteran 
filed a notice of disagreement, asserting that a higher 
initial evaluation was warranted.  In his notice of 
disagreement, the veteran asserted recent VA genitourinary 
treatment records showed voiding intervals of less than an 
hour and also awakening at night to void five or more times 
per night. 

The veteran also argued that the May 2005 rating decision 
completely ignored his penis deformity and erectile 
dysfunction.  However, the veteran is separately rated for 
both penis scar due to shell fragment wound and impotency, 
and has been granted special monthly compensation for loss of 
a creative organ.  These issues are not currently on appeal 
to the Board.  The issue on appeal is whether the veteran's 
voiding dysfunction warrants a higher initial evaluation.  

The RO rated the veteran's voiding dysfunction disability by 
analogy under Diagnostic Code (DC) 7511 which pertains to 
stricture of the ureter.  DC 7511 indicates that VA should 
rate these conditions as hydronephrosis under DC 7509 except 
for severe cases of renal dysfunction.  However, DC 7509 is 
not an appropriate classification since it refers to the 
effects of kidney stones on urinary function.  The veteran 
does not have chronic problems with kidney stones and he is 
not service-connected for any kidney disorder.  The Board 
finds that DC 7518 provides rating criteria that are more 
applicable to his service-connected voiding dysfunction.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld as long 
as it is supported by explanation and evidence).  

The rating criteria for the evaluation of disabilities of the 
genitourinary system were changed several times during the 
pendency of this claim, including in 1989, and effective 
February 17, 1994.  See 59 Fed. Reg. 2523-2529 (January 18, 
1994).  The amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board may apply a prior regulation to rate the 
veteran's disability, if the prior regulation is more 
favorable to the veteran.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33,422 (May 23, 2000).

Under the former rating criteria, urethral stricture, which 
was slight to moderate and healed, requiring only occasional 
dilatations (1 or 2 times a year) was assigned a 
noncompensable evaluation.  Urethral stricture, requiring 
dilatations every 2 or 3 months, was assigned a 10 percent 
evaluation.  Urethral stricture, requiring frequent 
dilatations with cystitis was assigned a 30 percent 
evaluation.  38 C.F.R. § 4.115a, DC 7518 (1975).

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of the bladder. Chronic 
cystitis, which was mild, was assigned a noncompensable 
evaluation. Chronic cystitis, which was moderate; pyuria, 
with diurnal and nocturnal frequency, was assigned a 10 
percent evaluation.  Chronic cystitis, which was moderately 
severe; diurnal and nocturnal frequency with pain, tenesmus, 
was assigned a 20 percent evaluation.  Chronic cystitis, 
which was severe; urination at intervals of 1 hour or less; 
contracted bladder, was assigned a 40 percent evaluation.  
Chronic cystitis, where incontinence existed, requiring 
constant wearing of an appliance, was assigned a 60 percent 
evaluation.  38 C.F.R. § 4.115a, including DC 7512, 7518, 
7527 (1993); 38 C.F.R. § 4.115a (1975).


Under the current rating criteria, DC 7518 indicates that VA 
should rate this condition as voiding dysfunction.  "Voiding 
dysfunction" has three subcategories including: (1) urine 
leakage; (2) urinary frequency; and (3) obstructed voiding.  
38 C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  Under urine leakage, a 20 percent 
rating requires the wearing of absorbent materials which must 
be changed less than two times per day.  Id.  A 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times per day.  Id.
 
In addition, urinary frequency encompasses ratings ranging 
from 10 to 40 percent.  A 20 percent evaluation contemplates 
a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  Id.  A 40 
percent evaluation contemplates a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  Id.  Under the subcategory of obstructed voiding, 
a maximum disability rating of 30 percent is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.  Id.

Pertinent evidence includes a voiding cystogram in March 1975 
showing a normal bladder.  The posterior urethra was either 
underfilled or somewhat narrowed.  Otherwise, the examination 
was negative.  Post-voiding film showed no residual urine.  

VA medical record in May 1977 noted complaints of difficulty 
voiding.  Examination and assessment was that the veteran was 
fairly stabilized.  

VA medical records in January 1979 noted complaints of pubic 
pain with urination tonight.  Abdomen was soft on 
examination.  The impression was rule out renal stone.  
Radiological report in January 1979 indicated no definite 
calcifications present over the kidneys or urinary tracts. 

VA medical record in May 1979 noted complaints of voiding 
difficulties.  The veteran complained of straining when 
voiding.  Blood during voiding was observed by veteran 
several months prior to the examination.  Examination 
findings were negative.  The impression was that findings did 
not account for complaints.

VA examination report in February 1997 revealed no obvious 
urethral discharge, testicular swelling, or other 
genitourinary problems on examination.  

VA examination report in February 2000 indicated that he had 
multiple meatomoties of his distal urethra and navicular 
fossa due to the shrapnel wounds.  He had a urinary tract 
infection in 1956, requiring hospitalization for an extended 
period of time after a meatotomy.  He had no history of renal 
colic or bladder stones and no history of acute nephritis or 
treatment for genitourinary malignancies.  He had required 
multiple catheterizations on an intermittent basis as well as 
multiple dilatation which he stated was at least 10 times.  

The veteran complained of a significant amount of frequency 
and urgency of his urinary stream.  He complained of 
intermittent dysuria during voiding.  The dysuria sometimes 
resolved spontaneously but then recurred without any specific 
urinary tract infection symptoms.  He complained of recent 
post void dribbling, which the examiner stated may be more 
related to prostatic etiology as this was more of a new 
onset.  Examination revealed the abdomen was soft, not 
distended, and not tender.  The assessment was intermittent 
dysuria.   

VA examination report in June 2003 noted complaints of a weak 
and very thin stream when he voids and occasional dysuria.  
He complained of prolonged voiding time and no significant 
degree of frequency.  He denied any incontinence, gross 
hematuria, and had on the average, three episodes of nocturia 
night.  On examination, the examiner indicated that the 
veteran was still claiming symptomatology consistent with 
obstructive uropathy with emphasis localized to the distal 
urinary tract.  The veteran was not having any post-void 
dribbling, but did have prolonged voiding times, weak, thin 
stream.  According to the examiner, these findings were 
consistent with current stricture in his urethra, which was 
related to his service-connected shrapnel wound to the penis.  
The examiner found the veteran's symptoms of mild to moderate 
severity resulted from the obstruction  to voiding and not 
from the leakage or frequency.  

VA examination in December 2006 indicated that the veteran 
complained of voiding four to five times throughout the day 
and four to five times at night.  He also complained of 
urinary hesitancy and weak stream.  He did not have dysuria.  
He did not wear a pad or appliance.  He had bladder stones in 
the past.  He did not have renal colic, acute nephritis.  He 
did not require catheterization.  Examination indicated no 
edema. 

Upon review, the objective medical evidence of record is 
against the veteran's claim.  There is no basis for a higher 
evaluation at any time during the claims period.  Evidence 
requiring the veteran to wear absorbent materials which must 
be changed two to four times per day was not shown.  The most 
recent VA examination report specifically indicated that no 
pad was worn and no appliances was used.  Voiding intervals 
were not less than one hour during the daytime.  Id.  The 
most recent medical examination noted that he reported 
voiding four to five times per night.  However, "no 
clinically significant deformity" was specifically noted on 
examination.  Further, VA examination report in 2003 notes 
nocturia present only three times per night.  

The Board notes that the veteran has been granted the maximum 
evaluation available for urethral stricture under the former 
criteria and obstructed voiding under the new criteria.  
38 C.F.R. § 4.115b, DC 7518 (2007); 38 C.F.R. § 4.115a, DC 
7518 (1993); 38 C.F.R. § 4.115a, DC 7518 (1975).  As such, 
the preponderance of the evidence is against the claim.

II.  Claim of Entitlement to Service Connection for Major 
Depression with Anxiety Effective February 20, 1975

The veteran is claiming entitlement to an effective date of 
February 20, 1975 for grant of 100 percent evaluation for 
major depression and anxiety associated with penis scar due 
to shell fragment wound.  

The record shows that the veteran filed a service connection 
claim for residuals of a shell fragment wound, received by VA 
on February 20, 1975.  The RO denied service connection for 
neurosis in an August 1975 rating decision.  On November 11, 
1975, the veteran submitted additional medical evidence and 
requested that his claim be "re-evaluated" based on the 
evidence submitted.  The RO denied service connection for 
neurosis in a December 1975 rating decision.  The veteran 
filed a notice of disagreement, received by VA on November 
30, 1975.  A statement of the case was issued in December 
1977 and a substantive appeal was received later that same 
month.  On appeal, the veteran was denied service connection 
for a nervous disorder in a December 1979 Board decision.  

In June 2000, the veteran filed a motion for revision or 
reversal of the December 1979 Board decision on the grounds 
of clear and unmistakable error.  In a January 2003 decision, 
the Board found clear and unmistakable error in the December 
1979 Board decision.  The Board determined that the evidence 
reflected a psychiatric disability that was etiologically 
related to the veteran's service-connected residuals of shell 
fragment wounds to the penis.  

In a February 2003 rating decision, the RO granted service 
connection for major depression and anxiety and assigned an 
initial 30 percent evaluation, effective November 30, 1976, a 
50 percent evaluation, effective September 22, 1981, a 70 
percent evaluation, effective November 19, 1981, and a 100 
percent evaluation, effective May 23, 1989.  

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).  

As noted above, the RO denied service connection for neurosis 
in an August 1975 rating decision.  The only statement 
received by VA from the veteran within one year of the rating 
decision was a statement received on November 11, 1975.  The 
initial inquiry is whether this statement constitutes a 
notice of disagreement and thus, initially an appeal of the 
August 1975 rating decision.  

A notice of disagreement (NOD) was defined in 1981 as "A 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudication determination by the agency of original 
jurisdiction."  38 C.F.R. § 19.113 (1981).  The regulation 
also stated that the statement be reasonably construed as 
evidencing a desire for review of that determination.  Id.  
Courts have held that a valid NOD must merely express 
dissatisfaction with the RO decision; it need not identify 
the specific errors of fact or law.  Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  VA is generally required to liberally 
interpret communications from claimants.

The Board finds that the November 11, 1975 statement from the 
veteran is an NOD with the RO's August 1975 denial of service 
connection.  The correspondence satisfies the general 
requirements for an NOD: it is in writing, and it expresses 
dissatisfaction with the adverse decision by stating that the 
RO "re-evaluated" based on his newly submitted medical 
evidence.  The Board additionally finds that the NOD is 
timely as it is filed within one year of the adverse 
decision.  38 C.F.R. § 19.118 (1975).

Where a veteran submitted a timely NOD to an adverse 
decision, the RO was required to issue a statement of the 
case (SOC) addressing the issue.  38 C.F.R. § 19.114 (1975).  
In this case, the RO, rather than issuing an SOC, continued 
denying his service connection claim in rating decision in 
December 1975, December 1976, January 1977, and February 
1977.  

In Ingram v. Nicholson, No. 03-2196 (U.S. Vet. App. May 23, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995) and Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992), reaffirmed that when the RO fails to issue 
an SOC, the claim remains pending and can be addressed when a 
subsequent claim for the same benefit is explicitly 
adjudicated.  See also Myers v. Principi, 16 Vet. App. 228, 
229 (2002).  In doing so, the Court explained, "In other 
words, if the appellant believes that the Secretary has 
incorrectly determined that the date when his claim began, he 
may argue that the 'claim' identified was merely additional 
correspondence on his previously pending claim." Ingram, 
slip op at 14-15.  Here, the RO eventually issued a SOC in 
December 1977 and the veteran filed a timely substantive 
appeal.  

Based upon the record and the applicable law,  the Board 
finds that the veteran's claim for service connection on 
appeal to the Board in December 1979 had been pending since 
February 20, 1975.  This appeal was denied by the Board in 
December 1979; however, in January 2003, the Board found that 
this decision was clearly and unmistakable erroneous.  

In light of the foregoing, the Board finds that an effective 
date of February 20, 1975, is warranted for the grant of 
service connection.

III.  Entitlement to Increased Initial Evaluation for Major 
Depression with Anxiety

The veteran's major depression with anxiety was rated under 
psychoneuroses during the applicable period.  38 C.F.R. § 
4.132 (1976).  Effective from 1974 through 1989, 
(psycho)neuroses were rated as follows: 

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted where definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.   Psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  38 C.F.R. § 4.132 (1974).

The pertinent evidence includes a finding from the Social 
Security Administration that the veteran has been permanently 
disabling since January 1975 based upon a number of 
diagnoses, including severe depressive psychoneurosis.  
Additionally, the evidence reflects that the veteran was 
awarded disability compensation benefits by the Commonwealth 
of Puerto Rico because he was unable to perform the duties of 
his employment.   

A February 1975 private medical record noted a work related 
accident on January 9, 1975.  The veteran reported moderate 
chest pain, substernal.  A May 1975 medical record noted that 
the veteran's main problem was apparently dizziness, but 
complained that it was "emotional distress."  Physical 
examination was unremarkable.  The diagnosis was organic 
heart disease, suspected sick-sinus syndrome, secondary sinus 
bradycardia, and dizzy spells. 

A VA psychiatric examination was conducted in May 1975.  The 
examination report revealed that the veteran was married, 
father of three daughters, and a lawyer by profession and 
admitted to practice of law in Puerto Rico.  The veteran 
expressed fear of becoming sexually impotent due to 
difficulties with his penis.  He exhibited a quiet, serene, 
cautious and friendly disposition.  His contact with reality 
was accurate and stream of mental activity showed no 
significant deviations.  He suffered occasional insomnia.  
Marital relations had been congenial and he was social 
superficially with neighbors.  Only recently had he been 
concerned about some loss in libido.  The veteran felt 
financial secure and enjoyed his profession.  Adversity 
caused states of depression though he never went to the 
extremes.  Hallucinations and systematized delusions trends 
were denied.  Sensorium was adequate.  The diagnosis was 
neurasthenoid neurosis with a moderately severe degree of 
incapacity. 

An October 1975 report from a private psychiatrist, 
mentioning the veteran's preoccupation regarding his sexual 
performance, which the veteran felt was no longer 
satisfactory due to the constant pain when having an erection 
and intercourse.  The veteran complained of feeling restless, 
depressed, irritable, with insomnia, and finding 
interpersonal relations difficult over the past year and 
half.    His tolerance to problems diminished.  The veteran 
described an incident on January 9, 1975 where he suddenly 
felt faint, dizzy, and very sad as a result of a series of 
difficulties with his job.  Despite receiving treatment, he 
was unable to return to work due to continued symptoms of 
intense physical and mental fatigue.  

Examination showed the veteran to be anxious, tense with 
anguish, but otherwise cooperative, accessible, candid, 
logical, coherent, lucid, relevant, and somewhat 
circumstancial.  He exhibited good interpersonal relationship 
and adapted himself perfectly to the interviews.  He did 
speak somewhat slowly, with some monotony along with 
tendencies to distraction.  A slightly depressed affect was 
noted.  Ideas of insufficiency, uncertainty, depreciation and 
inferiority were also noted.  Multiple somatizations, clear 
phobias, present nihilist material, obsessive thoughts and 
repressed hostility towards himself were revealed.  Memory 
was intact.  He was perfectly oriented to space, time, and 
person.  Judgment was normal.  A depressive reaction at a 
neurotic level was diagnosed.  The examiner commented that 
both the work prognosis as well as clinical prognosis was 
completely unpredictable.  

A March 1976 addendum from the October 1975 indicated that a 
direct consequence of his residuals to the shrapnel wound 
were difficulties in his interpersonal relationships, 
inferiority feelings, depreciation [sic] and inferiority, 
uncertainties, which have been increasing and projecting 
around him hostility, anxiety, anguish, poor judgment of the 
future, zelotypical ideas, tendency to perfectionism, all of 
which trying to hide his problems of [a] sexual nature.  The 
symptomatoloy considerably increased due to having been 
retired from his work on account of his disorder.  He entered 
a deeper depression and there was increase deficiencies in 
concentration, attention, memory, formulation of ideas and 
verbal production.  His capacity of judgment had begun to 
deteriorate and the autocriticism worsened.  The examiner 
commented that the veteran's work prognosis was now poor and 
clinical prognosis worsened.  

VA treatment records from November 1976 through October 1977 
noted diminished sexual drive and worries for his sexual 
disfigurement and financial problems.  Half of his income was 
from state retirement.  He did not consider himself capable 
to enter private law practice.  Self-esteem was diminished.  
He complained of sleep disturbances.  Examination showed the 
veteran to be coherent, logical, oriented, but insecure, 
depressed mood, anxiety of a moderate level.  He was not 
delusional, hallucinating, suicidal or homicidal.  The 
October 1977 VA clinical record indicated that the veteran 
was tearful during the interview.  He was emotionally labile.  
His affect was depressed.  The examiner commented that there 
seemed to be an unconscious castration fear with anxiety and 
depression.  

In a statement from the veteran's wife in January 1977, she 
observed the veteran turning violent every time she tried to 
talk about his in-service accident.  On one occasion, the 
neighbors threatened to call the police because the veteran 
exposed himself to the neighbor and her daughters from a 
window in the veteran's home.  He was obsessed with what 
happened in service.  The veteran was very sad, fearful, and 
seemed too far away thinking and could not concentrate in any 
work.  

A June 1977 private psychiatric evaluation stated that the 
painful intercourse that the veteran suffered as a 
consequence of the grenade fragments embedded in his penis, 
in addition to a problem he had at his job, had definitely 
negatively affected the veteran's behavior, converting him in 
a resentful and distrustful man, with very low self-esteem, 
impoverished social relations, poor self-image, paranoid 
traits, and self-destructive ideations.  His worthlessness 
and hopelessness, and apathy was easily observed in his 
attitude toward everyday living.  His affect was superficial 
with despair and a sense of hostility.  He had lost self-
confidence.  His intellectual grasp was affected.  There was 
no introversion and his judgment was deficient.  

The examiner stated that at present the veteran was retired 
and unable to perform any gainful work.  He was receiving 
pension benefits and benefits from the Social Security 
Administration.  The examiner rendered a diagnosis of 
depressive neurosis, moderate, chronic, with anxiety 
episodes, and commented that the veteran "keeps on bringing 
material in relation to psychosexual problems, clinging to 
his sexual troubles due to the gr[e]nade fragments in his 
penis (castration fears)."  

A September 1981 private psychological evaluation indicated 
that the veteran was functioning intellectually in the Dull 
Normal Range.  Testing revealed deterioration in general 
intellectual functions most likely as a result of significant 
psychological and emotional problems.  There was also 
indication of visual-memory impairment consistent with 
significant psychological problems and/or organic brain 
dysfunction.  The examiner opined that there was some 
restriction of daily activities and significant constriction 
of interests.  The veteran would be expected to have 
significant difficulty relating to others.  There was some 
evidence of deterioration of personal habits.  The diagnosis 
was depressive neurosis (severe), manifested by depressed 
mod, difficulty concentration, a marked visual-memory 
deficit, and deterioration of general intellectual functions.  

A November 1981 private psychiatric evaluation indicated that 
the veteran was alert, oriented, and cooperative during 
examination.  The veteran's thinking process revealed slow-
associative ideation with rather obsessive, compulsive 
pattern.  This was becoming quite circumstantial, ruminative, 
entertaining himself in minute details which he claims 
becomes necessary to comprehend his history.  The veteran 
spoke in Spanish during the examination because he claimed 
that he felt more comfortable in his mother tongue.  There 
was no evidence of delusional material, but certainly the 
veteran appeared to experience a great deal of anticipatory 
anxiety, with limitations in his ability to abstract and 
comprehend.  His judgment appeared distorted by his affective 
state, and his insight was limited.  The examiner stated that 
the veteran appeared to have severe depressive neurosis.  The 
examiner noted the veteran's history of inability to work 
over the past six years with symptoms of anxiety, sleep 
disturbance, feelings of self doubt, anticipatory anxiety 
about coping with environmental stresses, negative attitude 
towards the future, self doubts, inability to organize his 
thinking with the concomitant inability to concentrate in 
difficulties in pursuing complex tasks.    

A May 1989 private medical report from the veteran's treating 
psychiatrist since 1975 indicated that the veteran was 
totally and permanently disabled.  Symptoms noted were 
apathetic, abulic, hypoactive, insinuating,, paranoid 
interpretation of the environment, scarce affective 
resonance.  He exhibited intellectual deterioration and poor 
memory.  The diagnosis was simple schizophrenia.  

Based on the evidence in the record, the Board finds that the 
veteran's symptoms, when considered on all applicable 
provisions, warrant a 100 percent schedular rating from 
February 20, 1975.  Medical evidence establishes that the 
veteran has been unemployable from January 1975.  The 
veteran's attempt to return to work was unsuccessful, as 
documented in an October 1975 report.  A March 1976 addendum 
report indicated that the veteran's work prognosis was poor 
and clinical prognosis worsened.  A June 1977 private 
psychiatric evaluation indicated that the veteran was unable 
to perform any gainful work.  

There is no medical evidence contradicting the above 
findings, or otherwise stating that the veteran was capable 
of gainful employment.  Further, the Board finds the veteran 
began receiving benefits based on inability to work in early 
1975, first from the Social Security Administration (SSA) and 
then also from the state government, the Commonwealth of 
Puerto Rico.  The SSA determination that the veteran was 
disabled beginning in January 1975, apparently based in major 
part on the psychiatric disabilities for which service 
connection has not been granted.  The SSA determination was 
based almost entirely on disabilities for which the veteran 
has been granted service connection, with the exception of 
obesity and diabetes mellitus, which did not require 
treatment with insulin.  While SSA's decision is not binding 
on VA, the Board finds those conclusions persuasive.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996); see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9400-9411, for a 100 
percent rating, were each independent bases for granting a 
100 percent rating).

Chronic symptoms noted throughout the claims period include 
depression, anxiety, phobias, obsessional thoughts, 
irritability, insomnia, and difficulty with personal 
relationships.  Initially, the veteran left work due to 
symptoms thought to be cardiac in nature, but it was later 
determined that the veteran did not have a cardiac disorder, 
but that these symptoms, which were present in January 1975, 
and required medical treatment at that time, were, in fact, 
manifestations of a psychiatric disorder.  As the cardiac 
symptoms abated, the veteran's symptoms of anxiety and other 
psychiatric disability continued to increase in severity over 
time.  It is undisputed that the veteran did not return to 
employment after he left work in early January 1975.  
38 C.F.R. § 9406 (1975).

Resolving all doubt in the veteran's favor, the criteria for 
a 100 percent rating are met from the date of claim, February 
20, 1975.  38 C.F.R. § 3.102 (2007).


ORDER

An initial evaluation in excess of 30 percent for voiding 
dysfunction, residuals of shell fragment wound to penis, is 
denied.

A total, 100 percent, initial evaluation for major depression 
with anxiety is granted, and an effective date of February 
20, 1975 is allowed for that disability, subject to law and 
regulations governing the effective date of an award of 
monetary benefits.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


